

Exhibit 10.05
EXECUTION COPY

AMENDMENT NO. 4
Dated as of February 22, 2018
to
CREDIT AGREEMENT
Dated as of May 29, 2014
THIS AMENDMENT NO. 4 (this “Amendment”) is made as of February 22, 2018 by and
among Under Armour, Inc., a Maryland corporation (the “Company”), the financial
institutions listed on the signature pages hereof and JPMorgan Chase Bank, N.A.,
as Administrative Agent (the “Administrative Agent”), under that certain Credit
Agreement dated as of May 29, 2014 by and among the Company, the Foreign
Subsidiary Borrowers from time to time party thereto (together with the Company,
the “Borrowers”), the Lenders and the Administrative Agent (as further amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement” and, the Credit Agreement as amended by this Amendment, the “Amended
Credit Agreement”). Capitalized terms used herein and not otherwise defined
herein shall have the respective meanings given to them in the Credit Agreement.
WHEREAS, the Borrowers have requested that the requisite Lenders and the
Administrative Agent agree make certain amendments to the Credit Agreement;
WHEREAS, the Borrowers, the Lenders party hereto and the Administrative Agent
have so agreed on the terms and conditions set forth herein;
NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Borrowers, the
Lenders party hereto and the Administrative Agent hereby agree to enter into
this Amendment.
1.Amendments to the Credit Agreement. Effective as of the Amendment No. 4
Effective Date (as defined below), the parties hereto agree that the Credit
Agreement shall be amended as follows:
(a)    Section 1.01 of the Credit Agreement is amended to add the following
definition thereto in the appropriate alphabetical order:
“Cash Equivalents” means each of the Investments set forth in clauses (a)
through (j) of the definition of “Permitted Investments”.







--------------------------------------------------------------------------------




(b)    The definition of “Consolidated EBITDA” set forth in Section 1.01 of the
Credit Agreement is amended and restated in full as follows:
“Consolidated EBITDA” means, for any period, (a) the sum, without duplication,
of (i) income from operations, (ii) depreciation expense, (iii) amortization
expense, (iv) any cash or non-cash “restructuring charges” (as defined under
GAAP) incurred during such periods (including but not limited to charges
resulting from head count reduction, the closure of facilities or stores and
similar operational changes), (v) other non-cash charges to income from
operations (including but not limited to non-cash stock compensation expense,
restructuring charges and impairment charges), excluding changes in non-cash
reserves and allowances and (vi) the amount of net cost savings and operating
expense reductions reasonably projected by the Company in good faith to result
from actions taken, committed to be taken or expected to be taken no later than
12 months after the end of such period that are reasonably identifiable,
quantifiable and factually supportable in the good faith judgement of the
Company and that are set forth in reasonable detail in a certificate of a
Financial Officer of the Company delivered to the Administrative Agent, net of
the amount of actual benefits realized during such period, in each case of the
Company and its Subsidiaries for such period determined on a consolidated basis
in accordance with GAAP; provided that if any cost savings or operating expense
reductions included in any calculation of Consolidated EBITDA based on the
projection that such cost savings or operating expense reduction will be
achieved within such 12-month period shall at any time cease to be reasonably
projected by the Company to be so achieved (or are in fact not so achieved),
then on and after such time calculations of Consolidated EBITDA shall not
reflect such cost savings or operating expense reductions. For the purposes of
calculating Consolidated EBITDA for any period of four consecutive fiscal
quarters (each, a “Reference Period”) pursuant to any determination of the
Leverage Ratio or the Interest Coverage Ratio or for purposes of testing a
covenant under Article VI or otherwise, if at any time during such Reference
Period the Company or any Subsidiary shall have made any Material Acquisition or
Material Disposition, Consolidated EBITDA for such Reference Period shall be
calculated after giving pro forma effect thereto (taking into account (A) such
cost savings as may be determined by the Company in a manner consistent with the
evaluation performed by the Company in deciding to make such Material
Acquisition or Material Disposition, provided that the Company may take into
account such cost savings only if it in good faith determines on the date of
calculation that it is reasonable to expect that such cost savings will be
implemented within 365 days following the date of such Material Acquisition or
Material Disposition (or in the case of any calculation made subsequent to such
365th day, that such cost savings have, in fact, been implemented) and (B) all
transactions that are directly related to such Material Acquisition or Material
Disposition and are entered into in connection and substantially
contemporaneously therewith) and shall be (i) in the case of a Material
Acquisition, increased by an amount equal to the Consolidated EBITDA (if
positive) attributable to the Material Acquisition for such Reference Period or
decreased by an amount equal to the Consolidated EBITDA (if negative)
attributable thereto for such Reference Period and (ii) in the case of a
Material Disposition, reduced by an amount equal to the Consolidated EBITDA (if
positive) attributable to the property that is the subject of such Material
Disposition for such Reference Period or increased by an amount equal to the
Consolidated EBITDA (if negative) attributable thereto for such Reference Period
as if such Material Acquisition or Material Disposition occurred on the first
day of such Reference Period. As used in this definition, “Material Acquisition”
means any acquisition of property or series of related




2



--------------------------------------------------------------------------------




acquisitions of property that (a) constitutes (i) assets comprising all or
substantially all of a business or operating unit of a business or (ii) greater
than 50% of the common stock or other Equity Interests of a Person, and
(b) involves the payment of consideration by the Company and its Subsidiaries in
excess of $25,000,000 and “Material Disposition” means any Disposition of
property or series of related Dispositions of property that yields gross
proceeds to the Company or any of its Subsidiaries in excess of $25,000,000.


(c)    The definition of “Consolidated Total Indebtedness” set forth in Section
1.01 of the Credit Agreement is amended and restated in full as follows:
“Consolidated Total Indebtedness” means at the end of each fiscal quarter, all
Indebtedness of the Company and its Subsidiaries (other than inter-company
Indebtedness or Guarantees) less, for fiscal quarters ended on or prior to
December 31, 2018 only, the amount of unrestricted and unencumbered (other than
Liens permitted by clauses (a) and (f) of the definition of Permitted
Encumbrances) cash and Cash Equivalents held by the Company and its Subsidiaries
in excess of $100,000,000 (the “Excess Cash Amount”); provided the that Excess
Cash Amount will not exceed $100,000,000, in each case calculated on a
consolidated basis as of such time in accordance with GAAP.
(d)    Section 6.07(a) of the Credit Agreement is hereby amended by adding a
proviso at the end of Section 6.07(a) as follows:
“; provided, that with respect to the period of four (4) consecutive fiscal
quarters ending with the quarter ending (i) June 30, 2018, the Company will not
permit the Leverage Ratio to be greater than 3.75 to 1.00 and (ii) September 30,
2018, the Company will not permit the Leverage Ratio to be greater than 4.00 to
1.00.”
2.    Conditions of Effectiveness. The effectiveness of this Amendment (the
“Amendment No. 4 Effective Date”) is subject to the satisfaction of the
following conditions precedent:
(a)    The Administrative Agent shall have received counterparts of this
Amendment duly executed by the Borrowers, the Required Lenders and the
Administrative Agent.
(b)    The Administrative Agent shall have received payment of the
Administrative Agent’s and its affiliates’ fees and reasonable out-of-pocket
expenses (including reasonable out-of-pocket fees and expenses of counsel for
the Administrative Agent) in connection with this Amendment and the other Loan
Documents, and for which invoices have been presented at least one (1) Business
Day prior to the Amendment No. 4 Effective Date.
3.    Representations and Warranties of the Company. The Company hereby
represents and warrants as follows:
(a)    This Amendment and the Credit Agreement as modified hereby constitute
legal, valid and binding obligations of the Company, enforceable in accordance
with their terms, subject to applicable bankruptcy, insolvency, reorganization,
liquidation, reconstruction,




3



--------------------------------------------------------------------------------




moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law and except to the extent that availability of the remedy of
specific performance or injunctive relief is subject to the discretion of the
court before which any proceeding therefor may be brought.
(b)    As of the date hereof and after giving effect to the terms of this
Amendment, (i) no Default or Event of Default has occurred and is continuing and
(ii) the representations and warranties of the Borrowers set forth in the Credit
Agreement (other than, with respect to any Loan the proceeds of which are being
used to refinance maturing commercial paper issued by the Company, Sections
3.04(b) and 3.06) are true and correct in all material respects (or in all
respects in the case of any representation or warranty qualified by materiality
or Material Adverse Effect); provided that any such representation or warranty
that by its express terms is made as of a specific date is true and correct in
all material respects (or in all respects if such representation or warranty is
qualified by materiality or Material Adverse Effect) as of such specific date.
4.    Reference to and Effect on the Credit Agreement.
(a)    Upon the effectiveness hereof, each reference to the Credit Agreement in
the Credit Agreement or any other Loan Document shall mean and be a reference to
the Credit Agreement as amended hereby.
(b)    The Credit Agreement and all other documents, instruments and agreements
executed and/or delivered in connection therewith shall remain in full force and
effect and are hereby ratified and confirmed.
(c)    Except with respect to the subject matter hereof, the execution, delivery
and effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of the Administrative Agent or the Lenders, nor constitute a
waiver of any provision of the Credit Agreement or any other documents,
instruments and agreements executed and/or delivered in connection therewith.
(d)    This Amendment is a Loan Document.
5.    Governing Law. This Amendment shall be construed in accordance with and
governed by the law of the State of New York.
6.    Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.
7.    Counterparts. This Amendment may be executed by one or more of the parties
hereto on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
Signatures delivered by facsimile or PDF shall have the same force and effect as
manual signatures delivered in person.
[Signature Pages Follow]




4



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.


UNDER ARMOUR, INC.,
as a Borrower




By: /s/ David Bergman        
Name: David Bergman
Title: Chief Financial Officer




JPMORGAN CHASE BANK, N.A.,
individually as a Lender and as Administrative Agent




By: /s/ James A. Knight        
Name: James A. Knight
Title: Executive Director




PNC BANK, NATIONAL ASSOCIATION,
as a Lender




By: /s/ Timothy M. Naylon        
Name: Timothy M. Naylon
Title: Senior Vice President




BANK OF AMERICA, N.A.,
as a Lender




By: /s/ Daniel H. Blakely        
Name: Daniel H. Blakely
Title: Associate




SUNTRUST BANK,
as a Lender




By: /s/ Lisa Garling            
Name: Lisa Garling
Title: Director




5



--------------------------------------------------------------------------------








WELLS FARGO BANK, NATIONAL ASSOCIATION,
as a Lender




By: /s/ Jeremy Raichle        
Name: Jeremy Raichle
Title: Vice President




HSBC BANK USA, NATIONAL ASSOCIATION,
as a Lender




By: /s/ John Treadwell, Jr        
Name: John Treadwell, Jr.
Title: Senior Vice President




BRANCH BANKING & TRUST COMPANY,
as a Lender




By: /s/ Sharona Yen            
Name: Sharona Yen
Title: Banking Officer




MANUFACTURERS AND TRADERS TRUST COMPANY,
as a Lender




By: /s/ Erica S. Cariello        
Name: Erica S. Cariello
Title: Vice President




SUMITOMO MITSUI BANKING CORPORATION,
as a Lender




By: /s/ Katsuyuki Kubo        
Name: Katsuyuki Kubo
Title: Managing Director




6



--------------------------------------------------------------------------------








CITIBANK, N.A.,
as a Lender




By: /s/ Alejandro E. Romero        
Name: Alejandro E. Romero
Title: Vice President




GOLDMAN SACHS BANK USA,
as a Lender




By: /s/ Chris Lam            
Name: Chris Lam
Title: Authorized Signatory




REGIONS BANK,
as a Lender




By: /s/ Brand Hosford            
Name: Brand Hosford
Title: Vice President






7

